Citation Nr: 1644391	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1976 to October 1979. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veteran Affairs, Regional Office, located in Waco, Texas (RO), which in pertinent part, declined to reopen previously denied claims for entitlement to service connection for bilateral hearing loss and residuals of head injury. 

In March 2013, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In a November 2014 decision, the Board found that new and material evidence had been received to reopen the previously denied claims for service connection for bilateral hearing loss and residuals of head injury, and remanded the underlying matters to the RO (via the Appeals Management Center (AMC)) for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and residuals of a head injury.  Based on a review of the claims folder, additional development is needed prior to adjudication of the claims. 

Initially, the Veteran has reported that he receives disability benefits from the Social Security Administration (SSA) since 2003.  See VA treatment records dated in July 2015.  Where there is actual notice to VA that the claimant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsack v. Derwinski, 2 Vet. App. 363 (1992).  On remand, an attempt should be made to obtain records in conjunction with the Veteran's SSA disability award.

The Board notes that in its previous 2014 remand directives, the Board instructed that additional attempts should be made to obtain the Veteran's missing service treatment record.  In particular, the RO (via the AMC) was instructed to follow all suggested routes of information provided by the National Personnel Records Center (NPRC), to include follow-up with the Marine Corps Headquarters.

The record reflects that VA attempted to obtain additional service treatment records; however, these attempts were not successful.  See February 2015 negative response from, March 2015 negative response from DPRIS, and April 2015 negative response from PIES. 

In addition, attempts to obtain records from Marine Corps Headquarters, located in Arlington, Virginia, were unsuccessful.  VA's multiple requests to Marine Corps Headquarters were returned as undeliverable as the address unknown.  Notably, the Marine Corps Headquarters has informed Veterans that the service medical records of Marine Corp retirees are held at NPRC and not at their location.   See Official Website of the United States Marine Corps, Frequently Asked Questions (FAQ) (reviewed on November 12, 2016).  

The record does not contain a memorandum on a formal finding of unavailability of the Veteran's service treatment records.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, to include service treatment records.  38 C.F.R. § 3.159 (c)(2) (2015).  VA may halt efforts to records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  On remand, a determination on the availability of the Veteran's complete service treatment records should be created and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request from Social Security Administration (SSA) copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA. If records are unavailable, SSA must so indicate. If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to SSA.  All records/responses received should be associated with the claims file. 

2. Ensure that the Veteran's pertinent VA treatment records from June 2015 to the present have been associated with the Veteran's claims folder.
 
3. Determine whether any service treatment or personnel records remain outstanding but are unavailable, to specifically include records from the Veteran's separation examination.  If so, a formal finding of unavailability should be associated with the Veteran's claims file and notice sent to the Veteran.  

As set forth in 38 U.S.C.A. § 5103A (b)(3) (West 2014) and 38 C.F.R. § 3.159 (c)(2) (2015) , VA must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.   The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file. 
4. Thereafter, review the record and determine whether any additional development, to include supplemental VA medical opinion report, is needed.  

5. Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
	L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




